COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Security Service Federal Credit Union,         §             No. 08-19-00154-CV

                            Appellant,           §                Appeal from the

  v.                                             §               168thDistrict Court

  Michelle Rodriguez,                            §            of El Paso County, Texas

                             Appellee.           §             (TC# 2018DCV3979)

                                                 §

                                           ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until January 23, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John P. Mobbs, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before January 23, 2020.


       IT IS SO ORDERED this 30th day of December, 2019.


                                     PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.